SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 [(Amendment No. )] Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 BARNWELL INDUSTRIES, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee previously paid with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: BARNWELL INDUSTRIES, INC. Notice of Annual Meeting of Stockholders To the Stockholders of BARNWELL INDUSTRIES, INC.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of BARNWELL INDUSTRIES, INC., a Delaware corporation, will be held on March 2, 2015, at 9:30 a.m., Central Standard Time, at the Wyndham Garden Shreveport Hotel, 1419 East 70th Street, Shreveport, Louisiana, for the purpose of considering and acting upon: (1) the election of a Board of Directors to serve until the next Annual Meeting of Stockholders and until their successors shall have been elected and qualified; (2)the ratification of the selection of the independent auditor for 2015; and (3)any and all other business which may properly come before the meeting. Only stockholders of record at the close of business on January 5, 2015, are entitled to notice of and to vote at this meeting or any adjournment thereof.The Company’s Annual Report to Stockholders for the fiscal year ended September 30, 2014, which includes consolidated financial statements, is enclosed herewith. We will be pleased to have you attend the meeting.However, if you are unable to do so, please sign and return the accompanying Proxy in the enclosed addressed envelope. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE STOCKHOLDER MEETING TO BE HELD ON MARCH 2, 2015.THE PROXY STATEMENT AND OUR 2://WWW.BRNINC.COM. By Order of the Board of Directors, RUSSELL M. GIFFORD Secretary Dated:January 15, 2015 BARNWELL INDUSTRIES, INC. 1, SUITE 2900 HONOLULU, HAWAII 96813 PROXY STATEMENT SOLICITATION AND REVOCATION OF PROXIES The following information is furnished in connection with the Annual Meeting of Stockholders of Barnwell Industries, Inc., a Delaware corporation (the “Company”), to be held on March 2, 2015 at 9:30 a.m., Central Standard Time, at the Wyndham Garden Shreveport Hotel, 1419 East 70th Street, Shreveport, Louisiana. The accompanying Proxy is solicited by the Board of Directors (the “Board” or the “Board of Directors”) of the Company. The Company will bear the cost of such solicitation.Solicitation of proxies will be primarily by mail.Proxies may also be solicited by regular employees of the Company by telephone at a nominal cost.Brokerage houses and other custodians, nominees and fiduciaries will be requested to forward soliciting material to the beneficial owners of Common Stock (as defined below) and will be reimbursed for their expenses.All properly executed proxies will be voted as instructed. Stockholders who execute proxies may revoke them by delivering subsequently dated proxies or by giving written notice of revocation to the Secretary of the Company at any time before such proxies are voted.No proxy will be voted for a stockholder if the stockholder attends the meeting and elects to vote in person. This Proxy Statement and the accompanying form of proxy are first being sent to stockholders on or aboutJanuary 15, 2015.The Company’s website address is www.brninc.com. VOTING AT THE MEETING Only stockholders of record at the close of business on January 5, 2015 (the “Record Date”) will be entitled to vote at the annual meeting and any adjournment thereof.As of the Record Date, 8,277,160 shares of common stock, par value $0.50, of the Company (the “Common Stock”) were issued and outstanding.Each share of Common Stock outstanding as of the Record Date is entitled to one vote on any proposal presented at the meeting.The presence of holders representing a majority of all the votes entitled to be cast at the meeting will constitute a quorum at the meeting.The election of directors requires a plurality of the votes cast at the meeting.The ratification of KPMG LLP as our independent auditor for the fiscal year ending September 30, 2015 requires the affirmative vote of a majority of the shares of Common Stock present in person or represented by proxy and entitled to vote thereon at the meeting.With respect to abstentions, the shares will be considered present at the meeting and will be disregarded in the election of directors, but, since they are not an affirmative vote with respect to the other proposals, abstentions will have the same effect as a vote against such other proposals.Brokers and nominees are precluded from exercising their voting discretion with respect to all matters to be acted upon at the meeting, other than the ratification of KPMG LLP as our independent auditor.Thus, if you do not give your broker or nominee specific instructions, your shares may not be voted with respect to the election of directors and the other proposals.A broker non-vote will not have any effect on any of the proposals.Shares represented by such broker non-votes will, however, be counted for purposes of determining whether there is a quorum. PROPOSAL NO. 1 ELECTION OF DIRECTORS All ten directors of the Company are proposed to be elected at the meeting.Each elected director shall hold office until the next annual meeting and until his successor is duly elected and qualified.The persons named as proxies in the enclosed Proxy are executive officers of the Company and, unless contrary instructions are given, they will vote the shares represented by the Proxy FOR the election to the Board of Directors of the persons named below.The Board of Directors has no reason to believe that any of the nominees for director will be unable to serve; however, in the event any of the nominees should withdraw or otherwise become unavailable for reasons not presently known, the persons named as proxies may vote for other persons in place of such nominees. Our Board of Directors recommends a vote FOR the election of the following ten directors of the Company. NOMINEES TO THE BOARD OF DIRECTORS The Board of Directors held six meetings during the fiscal year ended September 30, 2014.All directors attended at least 75% of the meetings of the Board of Directors and of the committees of the Board on which each director served.The independent directors met on four occasions out of the presence of management during the fiscal year ended September 30, 2014. The following table sets forth, as to the nominees for election as directors:(1) such person’s name; (2) the year in which such person was first elected a director of the Company; (3) such person’s age; (4) all positions and offices with the Company held by such person; (5) the business experience of such person during the past five years; (6) certain other directorships, if any, held by such person; and briefly discusses the specific experience, qualifications, attributes or skills that led to the conclusion that each such person should serve as a director of Barnwell. Name Director Since Age All other Present Positions with the Company and Principal Occupations Morton H. Kinzler 89 Chairman of the Board of the Company since 1980 and Chief Executive Officer since 1971.Mr. Kinzler is the father of Alexander C. Kinzler, President, Chief Operating Officer, General Counsel and a Director of the Company.Mr.Kinzler, an attorney, is a founder and incorporator of the Company, and has served in various capacities including Vice President, Secretary, President, CEO and Chairman.He has been a member of the Board of Directors since the Company was founded.This extensive experience allows Mr. Kinzler to bring to the Board deep insight into the operations, challenges and complex issues facing the Company, as well as oil and gas and real estate businesses in general.As a holder of over 16 percent of the Company’s shares for decades, Mr. Kinzler brings to the Board a shareholder’s perspective in managing and operating the Company in the long-term best interests of shareholders, and also brings to the Board significant operational, strategic, consensus-building and management skills from his years with the Company and legal background. Martin Anderson 1 91 Investor; Senior Partner, Goodsill Anderson Quinn & Stifel LLP, Honolulu, Hawaii (attorneys) from 1951 until January 2011; U.S. Marine Corps 1942-1975 (retired as a Colonel); Distinguished Overseer and past Chairman of the Board, Hoover Institution of Stanford University.Trustee, Hawaii Pacific University 1990-2012; CEO, Galana Game & Ranching Ltd. (2,500 sq. mile cattle ranch in Kenya, Africa running 26,000 herd of cattle); Investor in small business startups. Mr. Anderson brings to the Board of Directors broad experience, expertise and qualifications as a result of his extensive legal background and boardroom experience with both public and private entities, including Hawaiian Airlines and the entities listed above. Mr. Anderson was a senior partner in a major Honolulu law firm from 1951 until 2011 and therefore brings to the Board extensive leadership and management skills, as well as a strong consensus-building capacity from his other board and trusteeship experiences. Murray C. Gardner, Ph.D. 1 82 Geothermal resource, oil and gas exploration and reservoir consultant and investor, self-employed since 1995.Dr.Gardner has a Ph.D. in geology and brings to the Board of Directors extensive knowledge and experience of geology, geophysics, the oil and gas industry and the geothermal industry and operations.As a former officer and director of Geothermex, Inc., a geothermal exploration consulting firm now owned by Schlumberger, Inc., Dr.Gardner also brings to the Board broad business and general management experience in corporate operations, as well as extensive leadership and consensus-building skills. Alexander C. Kinzler 56 President and Chief Operating Officer of the Company since December 2002 and General Counsel of the Company since December 2001.Mr. Kinzler is the son of Morton H. Kinzler, Chief Executive Officer and Chairman of the Board of Directors of the Company.Mr. Kinzler, an attorney, has been employed by the Company since 1984 in various capacities including Vice President, Executive Vice President, and currently President and Chief Operating Officer, and brings to the Board deep insight into the operations, challenges and complex issues facing the Company.He has served on the boards of directors of business groups including the Hawaii Leeward Planning Conference, and also brings to the Board significant operational, strategic, consensus-building and management skills from his years with the Company and legal background. Russell M. Gifford 60 Secretary of the Company since December 2002.Executive Vice President since December 1997, Treasurer since November 1986 and Chief Financial Officer since August 1985.President of Water Resources International, Inc., a wholly-owned subsidiary of the Company since December 1999.Mr. Gifford, a Certified Public Accountant, has been employed by the Company since 1982 in various capacities including Vice President, Executive Vice President and Chief Financial Officer, and has also served as President of the Company’s water well drilling subsidiary since 1999.Mr. Gifford has substantial financial and accounting expertise, including experience working in public accounting as an auditor at Touche Ross & Company prior to his employment by the Company.Mr. Gifford brings to the Board of Directors substantial financial and accounting knowledge, as well as deep insight into the operations, challenges and complex issues facing the Company. Mr. Gifford also serves on the boards of various community organizations and has substantial strategic planning and consensus-building skills as a result of that experience. Diane G. Kranz 1 74 Senior Partner, Kranz & Co., LLP (certified public accountants), since 1970.Ms. Kranz, a Certified Public Accountant who has been senior partner of an accounting firm since 1970, brings to the Board of Directors substantial accounting and financial expertise, as well as extensive management and leadership experience from her management and oversight of Kranz & Co., LLP.Ms. Kranz qualifies as an Audit Committee Financial Expert and is currently chairperson of the Company’s Audit Committee.Ms. Kranz also has extensive consensus-building skills from her experience in tax accounting and her service with various charitable organizations. Kevin K. Takata 1 58 First Deputy Prosecutor, County of Kauai, since December3, 2012; Deputy Attorney General, State of Hawaii, from October 2010 to November 30, 2012; Deputy Prosecuting Attorney, City and County of Honolulu, from 1987 to October 2010, Trials Division Chief from 1997 to 2006. Instructor, National Advocacy Center since 2000.Mr.Takata, an attorney, has broad leadership, management and consensus-building skills from his years as Trials Division Chief of the Office of the Prosecuting Attorney of the City and County of Honolulu.Mr. Takata’s lifelong residency in Hawaii has also assisted the Board of Directors in overseeing the Company’s various Hawaii-based businesses, including its real estate and water well drilling divisions.Mr. Takata’s experience as a prosecutor and expertise in trial tactics and legal ethics has also given the Board of Directors valuable insights into the challenges and complex issues, both legal and otherwise, facing the Company and businesses in general. Ahron H. Haspel 1 71 Investor and attorney in private practice since January 2011. Of Counsel, Jones Day (attorneys) from January 2010 to January 2011; Partner, Jones Day from February 2005 to December 2010. Mr. Haspel, a Certified Public Accountant and attorney-at-law, was a partner of KPMG LLP (certified public accountants) from 1977 to 2005 and a member of KPMG’s Board of Directors and leadership team.Mr.Haspel’s background and experience in public accounting and taxation bring to the Board of Directors extensive accounting and financial expertise, as well as senior leadership experience, providing a strong foundation to assist the Board of Directors with regard to many challenges and complex issues facing the Company.Mr.Haspel also has extensive experience dealing with the management and boards of directors of large, multinational corporations on matters of taxation, mergers and acquisitions, and this experience has been invaluable to the Company in facing complex issues and challenges.Mr.Haspel also qualifies as an Audit Committee Financial Expert. Robert J. Inglima, Jr.1 56 Investor; Sole practitioner, Robert J. Inglima, Jr., Attorney-at-Law, since October 2002; Attorney in private practice since 1985.Mr. Inglima, an attorney-at-law, brings to the Board of Directors substantial legal and financial expertise from his practice of law since 1985 and his work with an accounting and consulting firm.Mr. Inglima also has substantial experience in real estate and corporate law, and has advised numerous clients on matters of business, finance and taxation as well.Mr. Inglima has extensive experience representing clients with respect to real estate development and land use, commercial transactions, taxation, contract law, general corporate, and business formation and planning.He has represented domestic as well as international companies, government agencies and individuals in complex business transactions. His experience as a Principal and Member of Cipolla Sziklay, LLC (certified public accountants and consultants) from 2004 to 2006 with respect to business valuation and litigation support services also adds to his significant business experience. James S. Barnwell III 1 69 Investor in oil and gas and real estate since 1967. Served on the board of directors and as president of the Larry D. Large Foundation (charitable 501(c)(3) corporation) from 2004 to 2010. Mr. Barnwell, who has a B.S. in geology and an M.B.A., spent 29 years in the telecommunications industry with AT&T and its successor Lucent Technologies.He worked in the oil and gas industry as part of the Company’s founding Barnwell family, served as director of various civic organizations, including the Louisiana Chamber of Commerce and Municipal Affairs Committee Shreveport, and is a certified member of the American Production and Inventory Control Society. Mr. Barnwell’s many years of management experience developing complex business plans and budgets provides valuable insight into corporate operations and business enterprise development. His oil and gas background, together with his broad range of business, management and civic experience and strong personal and professional ethics provide a strong foundation to assist the Board of Directors with regard to many challenges and complex issues facing the Company and businesses in general. Mr. Barnwell also has strong consensus-building skills from his management experience and service with charitable organizations. 1 This director or nominee is independent as defined in Section 803(A) of the NYSE MKT listing standards. Board Nomination Process The Board of Directors has a standing Compensation Committee, a standing Audit Committee, a standing Executive Committee and a standing Reserves Committee.It has no standing nominating committee and there is no nominating committee charter.The Board of Directors believes that it is appropriate for the Company not to have a nominating committee because potential nominees are recommended to the full Board by a majority vote of the independent directors.The Board identifies nominees by first evaluating the current members of the Board willing to continue in service.Current members of the Board with skills and experience relevant to the Company’s business and willing to continue in service are considered for re-nomination.If any member of the Board up for re-election at an upcoming annual meeting of stockholders does not wish to continue in service, the Board determines whether it is appropriate to replace the retiring member.If deemed appropriate, the Board identifies the desired skills and experience of a new nominee.The Board believes that potential directors should possess sound judgment, understanding of the business issues affecting the Company, integrity and the highest personal and professional ethics. The Board seeks directors possessing a range of business, management and civic experience appropriate for the Board to discharge its responsibilities. In the case of both incumbent and new directors, the Board seeks persons who are able to devote significant time and effort to Board and Board committee responsibilities. Once nominees have been identified, the independent directors recommend to the Board such nominees and the Board reviews and votes on such recommendation. The Company does not have a specific policy regarding the diversity of the Board.Instead, the Board considers its overall composition when considering director candidates, including whether the Board has an appropriate combination of professional experience, skills, knowledge and variety of viewpoints and backgrounds in light of the Company’s current and expected future needs.The Board also believes that it is desirable for new candidates to contribute to a variety of viewpoints on the Board, which may be enhanced by a mix of different professional and personal backgrounds and experiences. For example, Ms. Diane Kranz, a Certified Public Accountant who is currently the chairperson of our Audit Committee, brings gender diversity to the Board along with her business experience and expertise. The Board will consider potential nominees brought to its attention by any director or officer of the Company.It will also evaluate recommendations for director nominees proposed by a stockholder who (i)has continuously held at least 1% of the outstanding shares of the Company’s Common Stock entitled to vote at the annual meeting of stockholders for at least one year prior to the date the stockholder makes the recommendation and (ii)undertakes to continue to hold such number of shares through the date of the upcoming annual meeting.For possible inclusion in next year’s proxy statement, any recommendation for a director nominee submitted by a qualifying stockholder must be received by the Company no later than the date for stockholder proposals set forth herein under the heading “Stockholder Proposals.”Any stockholder recommendation for a director nominee must be submitted to the Company’s Chairman of the Board in writing and must include: ●a statement by the stockholder that such stockholder is the holder of at least 1% of the outstanding shares of the Company’s Common Stock, that the shares have been held for at least one year prior to the date of the submission and that such stockholder will continue to hold the shares through the date of the upcoming annual meeting of stockholders; ●the candidate’s name, age, contact information and current principal occupation or employment; ●the candidate’s resume, which will include a description of the candidate’s qualifications and business experience during, at a minimum, the last five years, including his/her principal occupation or employment and the name and principal business of any corporation or other organization in which the candidate was employed; and ●at least three (3) references for the candidate. The Board will evaluate recommendations for director nominees submitted by directors, management or qualifying stockholders in the same manner, using the criteria stated above.All directors and director nominees will submit a completed form of directors’ and officers’ questionnaire as part of the nominating process. Stockholders may send any communication to the Board of Directors, as a whole, or individually, by mail to the Company’s address listed on page one of this Proxy Statement, to the attention of Russell M. Gifford, Secretary.All such communications will be forwarded to the Board of Directors or individual directors as appropriate. The Company strongly encourages each member of the Board of Directors to attend the Annual Meeting.Ten members of the Board of Directors attended the 2014 Annual Meeting of Stockholders of the Company, of which four attended in person and six attended by telephone. BOARD LEADERSHIP STRUCTURE; RISK OVERSIGHT The positions of Chairman and CEO have been jointly held by Mr. Morton H. Kinzler since his selection as Chairman of the Board in 1980.Barnwell Industries, Inc. is a smaller reporting company and the Board has determined that the current structure is appropriate at this time in that it enables Mr. Kinzler to handle the complexities of his role as a CEO while continuing to provide leadership on policy at the Board level.Although the roles of CEO and Chairman are currently held by Mr. Kinzler, the Board regularly considers the appropriate leadership structure for the Company and has concluded that the Company and its shareholders are best served by not having a formal policy on whether the same individual should serve as both Chief Executive Officer and Chairman of the Board and the Board has not adopted such a policy.The Board believes that it is important to retain the flexibility to make this determination at any given point in time based upon what it believes will provide the best leadership structure for the Company at that time.This approach allows the Board to utilize its considerable experience and knowledge to elect the most qualified director as Chairman of the Board, while maintaining the ability to separate the Chairman and Chief Executive Officer roles when necessary.Accordingly, at different points in time in the Company’s history, the Chief Executive Officer and Chairman of the Board roles have been held by the same person.At other times, they have been held by different individuals.In each instance, the decision on whether to combine or separate the roles was made in the best interest of the Company’s shareholders, based on the circumstances at the time. The Board’s primary function with respect to risk is oversight.The Board administers its risk oversight function both as a whole and through its committees.The Audit Committee reviews and makes inquiry as to risk management and reports to the Board on its findings.The Board of Directors has an active role, as a whole and also at the committee level, in overseeing management of the Company’s risks.Management is responsible for the Company’s day-to-day risk management activities.Other Board committees also consider and address risk as they perform their committee responsibilities.For example, the Compensation Committee, comprised solely of independent directors, discusses and reviews compensation arrangements for the Company’s Executive Officers to avoid incentives that would promote excessive risk-taking that is reasonably likely to have a material adverse effect on the Company.The full Board is also apprised of particular risk management matters in connection with its general oversight and approval of corporate matters.We believe the division of risk management responsibilities as described above is an effective approach for evaluating and addressing the risks facing the Company and that our Board leadership structure supports this approach because it allows our independent directors to exercise effective oversight of the actions of management. COMPENSATION COMMITTEE The members of the Compensation Committee are Mr. Haspel, Chairman, and Mr. Anderson, Dr.Gardner, Mr. Barnwell and Ms. Kranz.The Compensation Committee (i) determines the annual compensation of the Company’s Executive Officers; (ii) recommends, if appropriate, new employee benefit plans to the Board of Directors; (iii) administers all employee benefit plans; and (iv) makes such other determinations regarding compensation or benefits as may be necessary or advisable.The Compensation Committee held two meetings during the fiscal year ended September 30, 2014.The Board of Directors has adopted a written charter for the Compensation Committee, a copy of which is available on our website. NAMED EXECUTIVE OFFICERS OF THE COMPANY The Company currently has three executive officers (the “Named Executive Officers”).The following table sets forth the names and ages of all Named Executive Officers of the Company, their positions and offices with the Company and the period during which each has served. Name Age Position with the Company Morton H. Kinzler 89 Chairman of the Board since 1980 and Chief Executive Officer since 1971.Mr. Kinzler is the father of Alexander C. Kinzler, President, Chief Operating Officer, General Counsel and a Director of the Company. Alexander C. Kinzler 56 President and Chief Operating Officer since December 2002 and General Counsel since December 2001.Director of the Company since December 1999.Mr.Kinzler is the son of Morton H. Kinzler, Chief Executive Officer and Chairman of the Board of Directors of the Company. Russell M. Gifford 60 Secretary since December 2002, Executive Vice President since December 1997, Treasurer since November 1986 and Chief Financial Officer since August 1985.President of Water Resources International, Inc., a wholly-owned subsidiary of the Company, since December 1999. EXECUTIVE COMPENSATION Summary Compensation Table The following Summary Compensation Table, below, sets forth certain information regarding compensation paid during the fiscal years ended September 30, 2014, September 30, 2013 and September 30, 2012 to (1)Morton H. Kinzler, our Chairman of the Board of Directors and Chief Executive Officer, (2) Alexander C. Kinzler, our President, Chief Operating Officer and General Counsel, and (3) Russell M. Gifford, our Executive Vice President, Chief Financial Officer, Treasurer and Secretary. No Named Executive Officer was granted a stock award or an option award in fiscal year 2014, 2013 or 2012. As a result, such columns have been omitted. We reflect portions of our CEO’s and our President’s annual performance bonuses in the “Non-Equity Incentive Plan Compensation” column. These amounts for 2014 represent cash payments for our CEO’s and our President’s 2014 performance under our Pay for Performance Plan adopted in 2014 (the “Plan”).For 2013, these amounts represent cash payments for the officers’ performance under our prior pay for performance plan.Performance measures and targeted goals for the Company’s 2014 fiscal year performance period were established by the Compensation Committee in December 2013 and the Committee designated the CEO and the President (who is also the Company’s COO) to be eligible to participate in the Plan for fiscal year 2014.The material terms of such performance measures and targeted goals are as follows: The Compensation Committee determined that the sum of the following three components shall represent the maximum bonus that may be achieved under the Plan for fiscal 2014 by each of the CEO and the President/COO (the “2014 Maximum Bonus Amount”), which is designed so that the Company will be in compliance with Section 162(m) of the Internal Revenue Code of 1986, as amended: (a)an amount equal to 5% of the earnings before income taxes on a GAAP basis of the Company; (b)the greater of (i) for an increase in earnings before income taxes on a GAAP basis over the prior fiscal year, 20% of the first 100% of such increase as calculated above, and 10% of the remaining amount of such increase; or (ii) for an increase in earnings attributable to the combined Land Investment and Residential Real Estate segments in the State of Hawaii on a GAAP basis over the prior fiscal year with respect to such segments, 20% of the first 100% of such increase and 10% of the remaining amount of such increase; and (c)for an increase in the Company’s market capitalization of up to 10%, determined by comparing the closing price of the Common Stock on September 30, 2013 and September 30, 2014, 10% of the amount of such increase. The 2014 Maximum Bonus Amount for each participant shall in no case exceed 150% of such participant’s base salary as of January 2014.Additionally, a decrease in earnings before income taxes or market capitalization will not decrease the amounts of the other respective components of the 2014Maximum Bonus Amount.The Committee, in its sole discretion, reserves the right to eliminate or reduce the 2014 Maximum Bonus Amount payable to the CEO and/or to the President/COO pursuant to the bonus formula described above and in addition or alternatively to grant ordinary bonuses. The Compensation Committee determined that, pursuant to the adopted performance measures and targeted goals, the maximum bonus grant which could have been payable as calculated under the Plan was $191,400 as to our CEO, and $191,400 as to our President/COO.The Compensation Committee reviewed the performance of our CEO and President/COO during fiscal 2014, analyzed the Company’s results for the year, reviewed the overall performance of management for the fiscal year, reviewed with management various factors the Committee takes into account in setting compensation, including individual and corporate, financial and non-financial performance, the creation of value for our stockholders, the long-term commitment and contributions of management to the Company, including the ownership by management of approximately 22% of the Company’s outstanding stock.The Committee determined that, as a result of the Company’s 2014 performance, it was appropriate to pay the respective annual performance bonus amounts as shown in the table, below. Name and Principal Position Year Salary Bonus Non-Equity Incentive Plan Compensation ($) All Other Compensation ($) Total ($) Morton H. Kinzler Chairman of the Board and Chief Executive Officer - 54,739 68,696 Alexander C. Kinzler President, Chief Operating Officer and General Counsel - 30,372 26,782 Russell M. Gifford Executive Vice President, Chief Financial Officer, Treasurer and Secretary - 18,824 22,400 No Named Executive Officer was granted a plan-based award or stock award in fiscal 2014. As a result, such table has been omitted. 1 This amount represents per perquisites received with respect to (1) personal use of Company office; (2) medical insurance; (3) medical expense reimbursements of $29,989; (4) club memberships; (5) vehicle expense (including depreciation on a straight-line basis with a 7-year life); (6) in-office meals; and (7) supplementary retirement payments made pursuant to an agreement with the Company. 2
